Citation Nr: 0802869	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-06 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Regional 
Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

There is no competent medical nexus evidence of record 
indicating the veteran's tinnitus, initially demonstrated 
years after service, is causally or etiologically related to 
his service in the military.


CONCLUSION OF LAW

Tinnitus was not incurred in, or aggravated by, active 
military service, nor may tinnitus be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of a March 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter informed 
the appellant of what evidence was required to substantiate 
his claim for service connection.  This letter also informed 
him of his and VA's respective duties for obtaining evidence, 
as well as requested that the veteran submit any additional 
evidence in his possession pertaining to his claim. 

The Board acknowledges that the veteran was not provided 
notice as to how a disability evaluation and an effective 
date would be assigned prior to the readjudication of his 
claim, but finds that this omission was not prejudicial 
because the preponderance of the evidence is against his 
claim for service connection, and thus, no disability rating 
or effective date will be assigned.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  See also 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran).    

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA and private medical 
records, and a report of a VA examination.  Additionally, the 
claims file contains the veteran's own statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record for the time period at issue, but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Tinnitus, as an organic disease of the nervous system, will 
be presumed to have been incurred in, or aggravated by, 
active service if manifested to a compensable degree or more 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for tinnitus, so it must 
be denied.  38 C.F.R. § 3.102.  

The veteran's service medical records are entirely negative 
for any complaint, treatment, or diagnosis of tinnitus.  The 
veteran did not report any complaints referable to his ears 
in the manner now alleged (i.e., tinnitus), including during 
his military separation examination.  This is probatively 
significant and given a lot of weight and credibility because 
this was at a time contemporaneous to the alleged incident in 
question.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-
56 (1996).  It stands to reason that, if he indeed had any 
problems with tinnitus at his discharge from service, then he 
would have at least mentioned this during his military 
examination.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").

There also is no objective evidence of continuity of 
symptomatology during the years immediately following the 
veteran's discharge from active military service and the 
initial diagnosis of bilateral tinnitus.  In fact, the 
evidence of record clearly demonstrates that he did not have 
relevant symptoms or receive treatment for tinnitus until his 
VA examination in March 2005, over 35 years after his 
service.  See Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology).  The Board 
notes that, in the absence of demonstration of continuity of 
symptomatology, or a competent nexus opinion, the initial 
demonstration of current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Similarly, the VA examiner noted that the veteran had a 
history of significant hearing loss prior to his military 
service.  The VA examiner opined that the veteran's tinnitus 
was not likely to have been due to his military service, and 
was instead, likely related to the cause of his pre-service 
hearing loss.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  This VA examiner's opinion has significant probative 
weight since it was based on a review of the complete record, 
and the VA examiner not only considered the veteran's 
assertions and medical history, but also undertook a 
comprehensive clinical examination of him.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  

The Board acknowledges that, in a February 2006 letter, M. E. 
B., D.O. opined that the veteran's tinnitus was due to in-
service noise exposure.  However, Dr. B did not provide a 
rationale for his opinion, or otherwise refer to any credible 
supporting evidence that the veteran's tinnitus was related 
to his service.  See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991) (the Board is not required to accept unsubstantiated 
or ambiguous medical opinions as to the origin of the 
veteran's disorder).  See also Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (the Court rejected a medical opinion as 
"immaterial" where there was no indication the physician 
had reviewed relevant service medical records or any other 
relevant documents that would have enabled him to form an 
opinion on service connection on an independent basis).  
Similarly, Dr. B appears to have based his opinion on the 
history as related by the veteran, and not a review of the 
entire claims file.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of lay history, unenhanced 
by any additional medical comment, does not constitute 
competent medical evidence).  Thus, the probative value of 
the veteran's treating provider opinion is diminished.  

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his tinnitus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 
495-498.  Because of this, his allegations, alone, have no 
probative value without medical evidence substantiating them.  
In view of the foregoing, the Board finds that the record 
does not contain competent evidence of a causal relationship 
between the current tinnitus and the veteran's military 
service.  As the preponderance of the evidence is against 
his claim, the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


